Citation Nr: 0123532	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-20 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to January 
1952.  He died in May 1999.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for the 
cause of the veteran's death and eligibility to dependents' 
educational assistance (DEA) under the provisions of 38 
U.S.C.A. Chapter 35.  

The appellant had requested a hearing before a decision 
review officer at the RO, but that request was withdrawn in 
December 2000 when the decision review officer agreed to 
obtain a medical opinion addressing whether the veteran's 
service-connected disabilities played a material causal role 
in the veteran's death.

 
FINDINGS OF FACT

1.  The veteran died in May 1999 due solely to the effects of 
coronary artery disease and cervical stenosis.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of cold injury to the feet, 
hands, nose and ears, and for the postoperative residuals of 
an appendectomy; the combined schedular evaluation was 80 
percent.

3.  Neither coronary artery disease nor cervical stenosis was 
present in service or until many years thereafter; neither 
disorder was etiologically related to service or service-
connected disability.

4.  The veteran's service-connected disabilities were not of 
sufficient severity to preclude all forms of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active duty did 
not cause or contribute substantially or materially to cause 
the veteran's death, nor may incurrence or aggravation of the 
veteran's fatal coronary artery disease in active duty be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).

2.  The criteria for an award of DEA benefits under Chapter 
35 have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 21.3020, 21.3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Although the regulations implementing the VCAA were not 
published until after the RO's most recent consideration of 
the appellant's claim, the record reflects that the appellant 
has been informed of the requirements for establishing 
entitlement to the benefits sought on appeal.  All pertinent 
medical records have been obtained.  In addition, a VA 
medical opinion addressing the appellant's contention that 
the veteran's service-connected disabilities caused or 
contributed to his death has been obtained.  The appellant 
has not identified and the Board is not aware of any 
additional evidence or information which could be obtained to 
substantiate the claims on appeal.  In sum, the facts 
relevant to the claims have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  Therefore, the appellant will not be prejudiced 
as a result of the Board's deciding these claims without 
first affording the RO an opportunity to consider the claims 
in light of the regulations implementing the VCAA.

II.  Service Connection for the Cause of the Veteran's Death

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service incurrence or aggravation of cardiovascular disease 
or arthritis may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The certificate of death indicates that the veteran died in 
May 1999 as a result of pulmonary, renal, cardiac, and 
hepatic failure due to coronary artery disease.  Cervical 
stenosis was certified as a significant condition 
contributing to death but not related to the immediate cause 
of death.  The approximate interval between onset of the 
veteran's coronary artery disease and his death was noted to 
be 4-5 years.  An autopsy was not performed.

Service medical records are negative for evidence of coronary 
artery disease or cervical disability, and there is no 
indication in the post-service medical evidence that either 
disorder was present in service or until many years 
thereafter.  In fact the appellant has not contended that 
either disorder was present in service or manifested within 
one year of the veteran's discharge from service.

The appellant contends that service connection is warranted 
for the cause of the veteran's death because his service-
connected disabilities played a causal role in the 
development of his coronary artery disease or because they 
played a contributory causal role in his death. 

At the time of the veteran's death, service connection was in 
effect for residuals of cold injury of the feet, hands, nose 
and ears, and for the postoperative residuals of an 
appendectomy; the combined schedular evaluation was 80 
percent.

There is no indication in the medical evidence of record that 
the veteran's coronary artery disease was etiologically 
related to his service-connected disabilities or that his 
service-connected disabilities otherwise played a material 
causal role in his death.  

As noted above, the certificate of death does not identify 
service-connected disability as an immediate or contributory 
cause of death.  Moreover, a VA physician reviewed the 
veteran's claims folder in January 2001 and opined that the 
veteran's service-connected cold injury did not cause or 
substantially contribute to his cause of death.  He indicated 
that the veteran's cold injury had affected the skin and 
subcutaneous tissues of the ears, nose, hands and feet, and 
that except for residual changes in his feet, the veteran had 
complete recovery from the cold injury.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.

III.  Eligibility for DEA benefits under Chapter 35, Title 
38, United States Code

For the purposes of dependents' educational assistance under 
38 U.S.C., Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility: (a) if the veteran: 
(1) was discharged from service under conditions other than 
dishonorable, or died in service, and (2) had a permanent 
total service-connected disability, or (3) had a permanent 
total service-connected disability in existence at the date 
of his death, or (4) died as a result of a service- connected 
disability, or (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power; and (b) the service-connected disability 
or death was the result of active service.  38 C.F.R. § 3.807 
(2000).

The combined rating for the veteran's service-connected 
disabilities was 80 percent.  Except for residual changes in 
his feet, the veteran had complete recovery from the service-
incurred cold injury.  There is no indication in the evidence 
that the veteran was permanently and totally disabled as a 
result of his service-connected disabilities.  The 
appellant's claim for eligibility for DEA benefits under 
Chapter 35 was premised upon establishing entitlement to 
service connection for the cause of the veteran's death.  
Since the Board has determined that service connection is not 
warranted for the cause of the veteran's death, the claim for 
eligibility for DEA benefits under Chapter 35 must also fail.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code is denied.

		
Shane A. Durkin
	Member, Board of Veterans' Appeals

 

